Citation Nr: 0004657	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-00 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Whether the veteran's child, B.L.S., became helpless or 
permanently incapable of self-support prior to attaining the 
age of eighteen years.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 RO decision which determined 
that the veteran's "child," B.L.S., was not helpless or 
permanently incapable of self-support prior to attaining the 
age of eighteen years.

In January 1998, the veteran requested a RO hearing and one 
was scheduled to take place in March 1998.  The veteran 
failed to report for the hearing, and never provided an 
excuse for his absence or requested that the hearing be 
rescheduled.  Thus, this matter need not be further addressed 
by the Board.


FINDING OF FACT

The veteran has presented competent evidence of a plausible 
claim for entitlement to recognition of his "child," 
B.L.S., as helpless or permanently incapable of self-support 
prior to attaining the age of eighteen years.


CONCLUSION OF LAW

The claim for entitlement to recognition of the veteran's 
"child," B.L.S., as helpless or permanently incapable of 
self-support prior to attaining the age of eighteen years, is 
well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDING AND CONCLUSION 

The threshold question in any claim is whether the claimant 
has met his burden of submitting evidence sufficient to 
justify a belief that his claim is well grounded.  In order 
for him to meet this burden, he must submit evidence 
sufficient to justify a belief that his claim is plausible.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The issue before the Board is whether B.L.S. is a "child" 
of the veteran who became helpless or permanently incapable 
of self-support, prior to reaching the age of eighteen years.  
38 U.S.C.A. § 101(4)(A)(ii).  The Court of Veterans Appeals 
(now known as the Court of Appeals for Veterans Claims) 
(Court) has held that in making such a determination, the 
focus of the analysis must be on the child's condition as of 
his or her eighteenth birthday.  Dobson v. Brown, 4 Vet. App. 
443 (1993).  In other words, for purposes of initially 
establishing helpless child status, the child's condition 
subsequent to his or her eighteenth birthday is not for 
consideration.  According to the Court, if a finding is made 
that the child was permanently incapable of self support as 
of his or her eighteenth birthday, then evidence of the 
child's subsequent condition becomes relevant for the second 
step of the analysis which is that VA has a burden of showing 
that there is improvement sufficient to render the child 
capable of self-support.  Id.  If the child is shown to be 
capable of self support at eighteen, VA is required to 
proceed no further.  Id.  

In the instant case, the veteran contends that his daughter 
has lupus and that it rendered her helpless or permanently 
incapable of self-support prior to her attaining the age of 
eighteen years.  There are no records which reflect B.L.S.'s 
condition as of her eighteenth birthday, which was on August 
[redacted], 1995.  However, there are medical records on file, 
subsequent to her eighteenth birthday, from late 1995 onward, 
which reflect that she had a medical history of lupus since 
the age of fifteen or sixteen years and received treatment 
for such.  The most recent medical evidence of record, a May 
1999 statement, from a licensed private physician, reflects 
the opinion that she was permanently and totally disabled.  
Her primary and secondary diagnoses were listed as systemic 
lupus erythematosus and chronic pain syndrome, respectively.

In view of the evidence which shows that B.L.S. had lupus 
prior to her eighteenth birthday and the 1999 medical opinion 
that reflects that she currently has lupus and chronic pain 
syndrome, and is permanently and totally disabled, the claim 
for recognition of B.L.S. as the helpless child of the 
veteran is plausible or well grounded. 


ORDER

The claim for entitlement to recognition of the veteran's 
"child," B.L.S., as helpless or permanently incapable of 
self-support prior to attaining the age of eighteen years is 
well grounded; the appeal is allowed subject to further 
action discussed below.



REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower priority in terms of the necessity of 
carrying out the instruction completely.

As noted above, the claim for entitlement to recognition of 
the veteran's "child," B.L.S., as helpless or permanently 
incapable of self-support prior to attaining the age of 
eighteen years is well grounded.  38 U.S.C.A. § 5107(a).  
When a claimant submits a well-grounded claim, VA must assist 
him in developing the facts pertinent to the claim.  Id.

In the instant case, the Board finds that further evidentiary 
development is required prior to application of the Dobson 
analysis as there are no medical records documenting B.L.S.'s 
condition as of her eighteenth birthday.  Pursuant to VA's 
duty to assist, additional medical records should be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 


Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should ask the veteran and 
B.L.S. to identify (names, addresses, 
dates) all sources (VA or private) of 
treatment she has received for lupus, 
including but not limited to Latrobe 
Primary Hospital and Pri-Med Care.  The 
RO should then contact the identified 
sources and obtain copies of all medical 
records, not previously obtained, 
following the procedures of 38 C.F.R. 
§ 3.159.

2.  When this development has been 
completed, the claim for entitlement to 
recognition of B.L.S. as the helpless 
child of the veteran, should be reviewed 
by the RO.  In determining entitlement to 
helpless child benefits, initially only 
the evidence showing B.L.S.'s condition 
as of August [redacted], 1995 (her eighteenth 
birthday) should be reviewed, to 
determine if, based only on that 
evidence, she was permanently incapable 
of self support as of that date.  If it 
is determined that B.L.S. was permanently 
incapable of self-support as of August 
[redacted], 1995, then the RO should undertake 
the second step of the Dobson analysis; 
that is, consider (with the burden being 
on VA) whether there is evidence showing 
improvement in her condition subsequent 
to August [redacted], 1995, sufficient to show 
that she became capable of self support.  

If the claim is denied, B.L.S., the veteran, and the 
veteran's representative should be furnished a supplemental 
statement of the case and given an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.

The veteran and B.L.S. have the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 


